Citation Nr: 0919954	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1987 to 
April 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The Veteran subsequently relocated and jurisdiction of his 
claim was transferred to the RO in St. Petersburg, Florida.  
That office forwarded his appeal to the Board.

In November 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The AMC completed 
that additional development (including considering new 
medical evidence and the results of another VA compensation 
examination), continued to deny the claim for a higher 
rating, and has since returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  At his most recent November 2008 VA compensation 
examination, the Veteran's low back disability was manifested 
by backward extension of 0-30 degrees, with pain at 30 
degrees (normal backward extension is from 0-30 degrees); 
forward flexion of 0-90 degrees, with pain from 88-90 degrees 
(normal forward flexion is from 0-90 degrees); right and left 
lateral flexion of 0-30 degrees, with pain at 30 degrees 
(normal lateral flexion is from 0-30 degrees); and right and 
left lateral rotations of 0-45 degrees, with pain at 40 
degrees (normal rotation is from 0-30 degrees).  So as is 
evident, the forward flexion of his thoracolumbar spine was 
not 30 degrees or less - even considering the effect of his 
pain, and he did not have favorable ankylosis of the entire 
thoracolumbar segment of his spine, either.  There also were 
no objective indications of intervertebral disc syndrome 
(IVDS, i.e., disc disease) or associated sciatica.

2.  During an earlier, March 2004, VA compensation 
examination, the Veteran's ranges of motions for his 
thoracolumbar spine were as follows:  backward extension was 
0-25 degrees, with pain (normal is 0-30 degrees); forward 
flexion was 
0-90 degrees, with pain at 80 degrees (normal is 0-90 
degrees); left lateral flexion was 0-30 degrees (normal is 0-
30 degrees), with pain; right lateral flexion was 
0-25 degrees (normal is 0-30 degrees), with pain; and, right 
and left lateral rotation were 0-25 degrees (normal is 0-30 
degrees).


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
(DC) 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of letters dated in 
February 2004, August 2004, and November 2007, the RO and AMC 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  The November 2007 
letter, which the AMC sent on remand to comply with the 
Board's November 2007 remand directive, also informed the 
Veteran both of the disability rating and downstream 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the 
February 2004 VCAA notice letter prior to initially 
adjudicating the Veteran's claim in June 2004, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  
And since providing the additional, post-adjudicatory, VCAA 
notices in August 2004 and November 2007, the AMC has 
readjudicated the claim in the January 2009 supplemental 
statement of the case (SSOC), including considering any 
additional evidence received in response to those additional 
notices.  This is important to point out because if the 
notice provided prior to the initial adjudication of the 
claim was, for whatever reason, inadequate or incomplete, 
this timing error may be effectively "cured" by providing 
any necessary notice and then going back and readjudicating 
the claim - including in a statement of the case (SOC) or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this timing error in the provision of the notice 
is ultimately inconsequential and, therefore, harmless.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the DC under which the claimant's disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.  

Here, because the Vazquez-Flores' decision was not issued 
until rather recently, the Veteran has not received VCAA 
notice specifically tailored to comply with it.  In Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, the Supreme Court of 
the United States recently reversed the Federal Circuit's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the Veteran has not argued that he has been 
prejudiced by the timing or content of his VCAA notices.  And 
in any event the Board finds that the notice error in not 
apprising him of the holding in Vazquez will not affect the 
essential fairness of the adjudication because he has been 
represented throughout this appeal by an accredited Veteran's 
service organization, Disabled American Veterans, and he 
and his representative made arguments in their written 
statements specifically addressing the requirements for 
establishing entitlement to a higher disability rating for 
the Veteran's low back disability.  Their pleadings evidence 
their actual knowledge of the type of evidence needed to 
support this claim.

Additionally, the diagnostic criteria used to determine the 
relative severity of the Veteran's low back disability were 
provided to him in the May 2005 SOC and January 2009 SSOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability met 
the requirements for an increased rating was needed for his 
claim for a higher rating to be granted.  Indeed, in response 
to the May 2005 SOC, he submitted his substantive appeal (on 
VA Form 9) in May 2005 arguing why he meets the requirements 
for an increased rating - specifically mentioning that pain 
is restricting his movement (i.e., range of motion).  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim, seeing as though pain 
and its affect on his range of motion is one, if not the 
primary, factor in assessing the severity of his disability.  
Therefore, any deficiency in his VCAA notice will not affect 
the essential fairness of the adjudication of his claim, as 
he clearly understands his rights under the VCAA.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs) and VA medical 
records, including the report of his most recent November 
2008 VA compensation examination assessing the present 
severity of his low back disability.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The report of that evaluation 
has the necessary objective clinical findings to make this 
determination.  38 C.F.R. § 4.2.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2007).  

In an April 2009 statement, the Veteran's representative 
contends that November 2008 VA compensation examination was 
inadequate.  The representative argues that the VA examiner 
did not use the required goniometer when measuring the 
Veteran's range of motion.  But a review of the report of 
that VA examination shows the examiner elicited substantial 
information regarding the Veteran's medical history and then 
current symptoms and completed an objective evaluation of 
him.  In fact, the findings reported appear to be adequate, 
and there is nothing in the November 2008 VA examination 
report leading the Board to believe the examination was less 
than complete and/or inadequate.  Nothing suggests the 
VA examiner was incompetent to perform the required 
examination and testing, especially since the examiner was a 
physician (M.D.).  See Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by someone who is 
able to provide "competent medical evidence" under § 
3.159(a)(1), and such an examiner need not be a physician).  
Consequently, the Board finds that another remand is not 
necessary in this situation because there is sufficient 
competent clinical evidence of record to fairly decide this 
appeal and, as will be explained, this evidence does not 
indicate the Veteran's low back disability is worse than 
already contemplated by his current 20 percent rating.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

The Board is also satisfied as to substantial compliance with 
its November 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  As mentioned, the Veteran had the requested VA 
compensation examination in November 2008, and he received 
the additional VCAA Dingess notice in a November 2007 letter.  
And aside from that, the AMC also considered other additional 
evidence (outpatient treatment records from VA Medical 
Centers (VAMCs) in Georgia and Florida).


Whether the Veteran is Entitled to a Rating Higher than 20 
Percent for his Low Back Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate DCs.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
February 2003, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).



The Veteran's service-connected low back disability is 
currently evaluated as 
20-percent disabling under 38 C.F.R. § 4.71a, DC 5237, of the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The rating criteria for spine disorders was amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The Veteran filed his claim for a higher 
rating in February 2004, however, so after even the more 
recent amendments.  Thus, only the revised rating criteria 
need be considered.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher 40 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DCs 5299-5237.

For VA compensation purposes, fixation of a spinal segment in 
a neutral position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).  



When an evaluation of a disability is based at least in part 
on limitation of motion, as in this instance, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40 (2008); Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Additionally, at the conclusion of the most recent November 
2008 VA compensation examination, the Veteran was diagnosed 
with lumbar spine degenerative joint disease (i.e., 
degenerative arthritis), which the examiner confirmed in an 
addendum to the report of that evaluation after reviewing the 
results of X-rays.  Thus, the Veteran's low back disability 
also must be considered under DC 5242 of the General Rating 
Formula or under DC 5003.

The November 2008 VA compensation examiner indicated there 
were no objective indications of intervertebral disc syndrome 
(IVDS, i.e., degenerative disc disease) or associated 
sciatica.  So DC 5243, for IVDS, does not apply to the facts 
of this case.  The Board, therefore, need not determine 
whether the Veteran has experienced any incapacitating 
episodes - meaning a period of acute signs and symptoms due 
to IVDS requiring bed rest prescribed by a physician and 
treatment by a physician - and their relative frequency and 
duration during the past 12 months.  Indeed, even if DC 5243 
did apply, during his recent November 2008 VA compensation 
examination the Veteran acknowledged that he had not had an 
incapacitating episode during the past 12-month period.  So 
the IVDS criteria would not provide a basis for increasing 
his rating, regardless.



Turning now back to the lumbar spine degenerative joint 
disease diagnosed at the conclusion of that November 2008 VA 
compensation examination, DC 5003 does not provide any 
additional benefit because the Veteran already has a 
20 percent rating for his low back disability, the highest 
possible rating under DC 5003.

The Veteran, therefore, must satisfy the requirements of DCs 
5237 and 5242 of the General Rating Formula to receive a 
higher rating for his low back disability, and unfortunately 
he clearly does not.

The Veteran earlier had a VA compensation examination in 
March 2004, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  The Veteran told the VA examiner that 
he experienced constant pain at a level of 4 out of 10 every 
day.  During the day, the Veteran experienced exacerbations 
of this pain, often to a level of about 10 out of 10.  The 
Veteran stated that sitting for longer than 20 minutes, 
bending, sit-ups, lifting, twisting, and excess activity 
often increased his pain. He was often unable to sleep well 
because he could not find a comfortable position.  He 
acknowledged that his pain did not really affect his work, 
and that his work did not exacerbate his pain.  He also said 
that he experienced muscle spasms in his back and had a 
tingling sensation down his legs.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-25 degrees, with pain (normal is 0-
30 degrees); forward flexion was 0-90 degrees, with pain at 
80 degrees (normal is 0-90 degrees); left lateral flexion was 
0-30 degrees (normal is 0-30 degrees), with pain; right 
lateral flexion was 0-25 degrees (normal is 0-30 degrees), 
with pain; and, right and left lateral rotation were 0-25 
degrees (normal is 0-30 degrees).  Straight leg raises were 
50 degrees bilaterally without discomfort.

The VA examiner observed that the Veteran's gait was normal.  
He did not use assistive devices.  The Veteran had slight 
tenderness in his mid-thoracic area in the midline to 
palpation.  He did not have tenderness in his lower back.  He 
did not experience weakness, fatigability, or incoordination 
during the examination.  His strength, sensation, and 
reflexes in his lower extremities were normal.  
X-rays of the back were also obtained; they showed a limbus 
vertebrae in the anterior/inferior aspect of T10.  The disc 
spaces were preserved.  There was no evidence of 
spondylolisthesis.  The frontal projection showed normal 
alignment of the spinous processes.  

The VA examiner diagnosed the Veteran with lumbosacral strain 
with history of thoracic spasms.  The VA examiner determined 
the residuals included chronic pain and limited mobility.  
The VA examiner stated that he would assign an additional 10 
degree range of motion loss for daily increases in pain with 
spasms.  In regards to DeLuca, the VA examiner stated the 
Veteran did not have additional limitation with repetitive 
use.  There was no increase in loss of range of motion due to 
pain, fatigue, or weakness upon repetition.

During the more recent November 2008 VA compensation 
examination, the VA examiner did review the claims file for 
the pertinent medical and other history.  The Veteran told 
the VA examiner that the pain from his low back disability 
was located in the small of his back in the middle, but at 
times did radiate down his legs.  He stated he experienced 
these exacerbations about 2-3 times a month, and that they 
were aggravated by activity and relieved by rest.  He had a 
good work record and had not been off work for any 
appreciable extent in the last 2 years.  He acknowledged that 
he was able to adequately perform his job duties.  He said 
his daily activities were not affected.  He also indicated 
that he was able to lift up to 50 pounds in weight and could 
walk for up to an hour before he had to rest.  His current 
treatment included over-the-counter medications and ice 
packs.  He had not experienced any incapacitating spells in 
the past year, where he was put to bed by a doctor.  



On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-30 degrees, with pain at 30 degrees 
(normal is 0-30 degrees); forward flexion was 0-90 degrees, 
with pain from 88-90 (normal is 0-90 degrees); right and left 
lateral flexion were 
0-30 degrees, with pain at 30 degrees (normal is 0-30 
degrees); and, right and left lateral rotations were 0-45 
degrees, with pain at 40 degrees (normal is 0-30 degrees).  
Straight leg raises were 80 degrees on each side.

The VA examiner observed that there was no evidence of 
weakness, fatigability, incoordination, or instability during 
the range of motion examination.  The Veteran's gait was 
normal.  He did not use assistive devices.  There was no 
tenderness or pain on pressure, muscle spasms, or swelling of 
the back.  There was no neurological deficit.  X-rays of the 
back were also obtained; they showed stable, normal vertebral 
alignment of the lumbar spine. 

The VA examiner, as already mentioned, diagnosed the Veteran 
with lumbar spine degenerative joint disease and determined 
that, from an overall standpoint, the Veteran had a "mild" 
low back disability.  In further discussing the basis of this 
assessment, the examiner indicated the Veteran was gainful 
employed and apparently does not seem to have any problems 
with is work on account of his low back disability.  In 
regards to DeLuca, the VA examiner stated the Veteran did not 
have additional limitation with repetitive use.  There was no 
increase in loss of range of motion due to pain, fatigue, or 
weakness upon repetition.

This evidence, and the additional VAMC outpatient treatment 
records from 2003 to 2007, shows the Veteran is not entitled 
to a rating higher than 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine because his 
low back disability is not severe enough to meet the 
requirements for a 40 percent evaluation.  Even considering 
his low back pain, there is no evidence of record that his 
forward flexion of his thoracolumbar spine has ever been 30 
degrees or less.  


Indeed, even using the results of the range of motion testing 
conducted during his prior March 2004 VA compensation 
examination, when he had less forward flexion than when more 
recently examined in November 2008, does not provide a basis 
for increasing his rating to the higher 40 percent level.  
During that earlier March 2004 VA examination, his forward 
flexion was from 0-90 degrees, with pain at 80 degrees.  
According to 38 C.F.R. § 4.71a, Plate V, which that VA 
examiner confirmed, normal forward flexion is from 0-90 
degrees.  So even accepting that the Veteran began 
experiencing pain in his low back at the 80-degree mark is 
not sufficient reason to increase his rating to 40 percent 
because even were the Board to assume that was the terminal 
point of his range of motion (because of his pain), 
that still far exceeds the 30-degree limit indicated in DCs 
5237 and 5242 as required for the higher 40 percent rating.  
Obviously then, the fact that he had greater forward flexion 
when more recently examined in November 2008, when he did not 
begin experiencing pain in his low back until the 88-degree 
mark, also is not a basis for assigning a higher 40 percent 
rating since this, too, far exceeds the 30-degree limitation 
(even further).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  

Nor is there evidence the Veteran has favorable ankylosis of 
the entire thoracolumbar segment of his spine (referring to 
the combination of the thoracic and lumbar segments).  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].  Here, though, because the Veteran has 
retained a large measure of range of motion in his low back, 
in all directions (forward flexion, backward extension, 
lateral flexion, and rotation), albeit less than normal range 
of motion in some, but not all of these directions, by 
definition his low back is not ankylosed.  See, too, 
38 C.F.R. § 4.71a, DCs 5235-5242, Note (5) indicating that, 
for VA compensation purposes, unfavorable ankylosis - 
required for an even higher 50 and 100 percent ratings, is a 
condition in which the entire ...thoracolumbar spine, or the 
entire spine, is fixed in flexion or extension.  This clearly 
is not the situation here; there is neither favorable nor 
unfavorable ankylosis.

Thus, the Board finds that a disability rating higher than 20 
percent is not warranted on the basis of functional loss due 
to pain or, as the VA compensation examiners further 
clarified, on the basis of weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).

The Veteran also has never met the requirements for the 
higher 40 percent rating at any time since February 2003, one 
year prior to filing his claim for an increased rating, so 
the Board may not "stage" his rating under Hart because he 
has been, at most, 20-percent disabled on account of his low 
back disability for the entire time period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The circumstances of this case also are not so exceptional or 
unusual as to require extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  By his own admission, the Veteran's 
low back disability does not cause any significant impairment 
in his occupational functioning.  During his recent November 
2008 VA compensation examination, he acknowledged that he had 
never been off work for any appreciable extent in the last 2 
years.  He also stated that he was able to adequately perform 
his activities of daily living, including lifting up to 50 
pounds and walking for up to one hour.  He said his symptoms 
were aggravated by activity, but relieved by rest.  At his 
earlier March 2004 VA compensation examination, he 
acknowledged that his pain did not really affect his work, 
and that his work did not exacerbate his pain.  This level of 
occupational and other impairment in his daily living is 
contemplated by the 20 percent schedular rating he already 
has.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Moreover, most, if not all of the evaluation and treatment 
the Veteran has received for his low back disability has been 
on an outpatient basis, not as an inpatient.  So referral for 
extra-schedular consideration is not warranted under the 
circumstances of this case.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


